Title: From Thomas Jefferson to Richard Rush, 26 April 1824
From: Jefferson, Thomas
To: Rush, Richard


                        Dear Sir
                        
                            Monticello.
                            Apr. 26. 24.
                        
                    I have heretofore informed you that our legislature had undertaken the establishment of an University in Virginia, that it was placed in my neighborhood, and under the direction of a board of seven Visitors, of whom I am one, mr Madison another, and others equally worthy of confidence. we have been 4. or 5. years engaged in erecting our buildings, all of which are now ready to recieve their tenants, one excepted, which the present season will put into a state for use. the last session of our legislature has, by new donations, liberated the revenue of 15,000.D. a year with which they had before endowed the institution; and we propose to open it at the beginning of the next year. we require the intervening time for seeking out, and engaging Professors. as to these, we have determined to recieve no one who is not of the first order of science in his line; and as such, in every branch, cannot be obtained with us, we propose to seek some of them at least in the countries ahead of us in science, and preferably in Great Britain, the land of our own language, habits and manners. but how to find out those who are of the first grade of science, of sober and correct habits and morals, harmonising tempers, talents for communication Etc. is the difficulty. our first step is to send a special agent to  the Universities of Oxford, Cambridge & Edinburgh, to make the selection for us; and the person appointed for this office is the gentleman who will hand you this letter, mr Francis Walker Gilmer, the best educated subject we have raised since the revolution, highly qualified in all the important branches of science. professing particularly that of law, which he has practised some years at our Supreme court, with good success and flattering prospects. his morals, his amiable temper and discretion will do justice to any confidence you may be willing to place in him; for I commit him to you as his Mentor and guide in the business he goes on. we do not certainly expect to obtain such known characters as were the Cullens, the Robertsons, and Porsons of Great Britain, men of the first eminence, established there in reputation and office, and with emoluments not to be bettered anywhere. but we know that there is another race, treading on their heels, preparing to take their places, and as well, and sometimes  better qualified to fill them. these while unsettled, surrounded by a croud of competitors, of equal claims and perhaps superior credit and  interest may prefer a comfortable certainty here to an uncertain hope there, and a lingering delay even of that. from this description we expect we may draw professors equal to those of the highest name. the difficulty is to distinguish them; for we are told that so overcharged are all branches of business in that country, and such the difficulty of getting the means of living, that it is deemed allowable in ethics for even the most honorable minds to give highly exaggerated recommendations and certificates to enable a friend or protegé to get into a livelihood: and that the moment our agent should be known to be on such a mission, he would be overwhelmed by applications from numerous pretenders, all of whom, worthy or unworthy, would be supported by such recommendations, and such names, as would confound all discrimination. on this head our hope and trust is in you. your knolege of the state of things, your means of finding out a character or two at each place, truly trustworthy, and into whose hands you can commit our agent with entire safety, for information, caution and cooperation, induces me to request your patronage and aid in our endeavors to obtain such men, and such only, as will fulfill our views. an unlucky selection in the outset would forever blast our prospects. from our information of the characters of the different Universities, we expect we should go to Oxford for our classical professor, to Cambridge for those of Mathematics, natural philosophy, and natural history, and to Edinburgh for a professor of Anatomy, and the elements or outlines only of Medecine. we have still our eye on mr Blaettermann for the professorship of Modern languages, and mr Gilmer is instructed to engage him, if no very material objection to him may have arisen, unknown to us.We can place in mr Gilmer’s hands but a moderate sum at present, for merely text books, to begin with, and for indispensable articles of apparatus, Mathematical, astronomical, physical, chemical and anatomical. we are in the hope of a sum of 50,000.D. as soon as we can get a settlement passed thro’ the public offices. my experience in dealing with the bookseller Lackington, on your recommendation, has induced me to recommend him to mr Gilmer; and if we can engage his fidelity, we may put into his hands the larger supply of books when we are ready to call for it; and particularly what we shall propose to seek in England.Altho’ I have troubled you with many particulars, I yet leave abundance for verbal explanation with mr Gilmer, who possesses a full knolege of everything, and our full confidence in everything. he takes with him plans of our establishment, which we think it may be encouraging to shew to the persons to whom he may make propositions, as well to let them see the comforts provided for themselves, as to shew by the extensiveness and expence of the scale that it is no Ephemeral thing to which they are invited.With my earnest sollicitations that you will give us all your aid in an undertaking on which we rest the hopes and happiness of our country, accept the assurance of my sincere friendship, attachment and respect.
                        Th: Jefferson
                    